DETAILED ACTION
Status of Application
Claims 1-10 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to palm and actual user input detection process.
Independent claim 1 distinctly features: 	
	“determining whether a palm line piece group needs to be divided, comprising one or any combination of the following steps: determining whether a length sum of line pieces of the line piece group is larger than a palm line piece group length threshold; and determining whether lengths of line pieces in the line piece group are arranged in ascent order and descent order for a certain times.”
Independent claim 6 distinctly features: 	
“determining whether a palm line piece group needs to be divided, wherein the apparatus is configured to perform one or any combination of the following steps: determining whether a length sum of line pieces of the line piece group is larger than a palm line piece group length threshold; and determining whether lengths of line pieces in the line piece group are arranged in ascent order and descent order for a certain times”
The closest prior arts Rimon et al. (US 20080012835 A1) teaches valid input and palm detection as shown in paragraphs 147-148 and figure 15, and Davidson et al. (US 20140104194 A1) teaches user palm detection as shown in paragraphs 99-102 and figure 10.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a palm and valid input detection process as outlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626